Case 5:21-cv-00005-LGW-BWC Document 15 Filed 05/07/21 Page 1 of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

ROBERT LEE ROLLINS, III,

Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: 5:21-CV-005
WARDEN BRIAN CHAMBERS,
Respondent.

oO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

WV] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, pursuant to the Order of the Court dated May 5, 2021, the Magistrate Judge's Report and
Recommendation is adopted as the Order of the Court. Therefore, Petitioner's 28 U.S.C. § 2254
petition is dismissed without prejudice, and Petitioner is denied a Certificate of Appealability and in

forma pauperis status on appeal. This case stands closed.

Approved by:

 

HONJLISA GODBEY WOOD, JUDGE
UNITED S¥ATES DISTRICT COURT

sou N DISTRICT OF GEORGIA

 

NM bany - LY 2 John E. Triplett, Acting Clerk
= : Clen

Ludlt, Chong

(By) Deputy Clerk

Date

GAS Rev 10/2020
